Concurring Opinion by
Spaeth, J.:
The majority opinion states that the suppression motion was properly denied since appellant testified he had consented to the blood test and “since there is nothing in the record to indicate that appellant’s consent was not freely given.” However, it is not appellant’s burden to prove that his consent was not freely given; it is the Commonwealth’s burden to prove that it was freely given. Bumper v. North Carolina, 391 U.S. 543 (1968); Commonwealth v. Davenport, 453 Pa. 235, 242, 308 A.2d 85, 88 (1973).
Nevertheless, Officer Soellner, who was with appellant at the hospital, testified that he asked appellant whether he would be willing to consent to a blood test, and explained that appellant did not have to consent to the test, and that appellant thereupon gave his consent. Furthermore, appellant responded affirmatively when asked by the district attorney at the suppression hearing whether any blood he gave on the night in question was given freely. Consequently, I conclude that the Commonwealth met its burden of proof, and I therefore concur in the majority’s finding that appellant consented to the blood test.
Watkins, P.J., and Hoffman, J., join in this opinion.